DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for priority as listed below:
The instant application is a CIP of 14/859,809 (09/21/2015), instant application is a CON of PCT/CA2015/000274 (04/27/2015), 14/859,809 is a CON of 14/614,310 (02/04/2015), now abandoned, PCT/CA2015/000274 has PRO 61/984,617 (04/25/2014)
The effective filing date of the claimed invention is:04/25/2014.

Claim Objections
Claim 87 is objected to because of the following informalities:  Line 2 recites, “are is” which should be --is--.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 78-91 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spano et al. (Spano et al. “CO2 Blood Oxygen Level – dependent MR Mapping of Cerebrovascular Reserve in a Clinical Population: Safety, Tolerability, and Technical Feasibility”.  Radiology; Volume 266: Number 2; February 2013; enclosed prior) and further in view of Dale et al. (U.S. Patent Application 2003/0139659 A1) and Mori et al. (U.S. Patent Application 2010/0244834 A1).
Claim 78:  Spano teaches:
a method of assessing an abnormality [Moyamoya vasculopathy and atherosclerosis of the carotid or intracranial arteries] (Results, Page 594) in a test subject’s vascular response to a vasoactive stimulus (Purpose, Page 592), 
the method comprising:
obtaining, for members of a group of subjects [clinical population], a set of vascular response signals, each vascular response signal representing a vascular response to at least one change in arterial partial pressure of carbon dioxide per voxel in at least one common region of interest of each subject’s brain [CVR was defined as the percentage change in BOLD MR signal…The CVR value for each voxel was then color coded and mapped to the corresponding location on the coregistered…anatomic images] (Materials and Methods, Page 594);
each vascular response signals representing a vascular response to at least one change in arterial pressure of carbon dioxide per voxel (Materials and Methods, Page 594)
co-registering the subjects’ respective voxel coordinates to an anatomical space [Three dimensional high-resolution T1-weighted ] (Materials and Methods, Page 593)
Spano fails to teach using standardized space, scoring and probability.  
However, Dale teaches:
obtaining a subject’s signals (Figure 10, Element 512) representing the subject’s signals in the at least one region of interest of the subject’s brain [only a portion of the voxels representing a portion of the subject may be used in the atlas 300] (Para 0066 and Figure 1);
scoring [tabulated] the subject’s signals for individual voxels in the at least one region of interest relative to respective computed statistical values per corresponding voxel (Figure 9B, Element 410 & 420 and Para 0053-0055)
wherein the respective computed statistical values per corresponding voxel [magnetic property statistical data of each voxel] (Para 0061) are computed based on a set of signals obtained for members of a group of subjects [population-specific (e.g. pathology)] (Para 0064) in at least one common region of interest of each subject’s brain [allowing greater resolution at areas of interest] (Figure 10, Element 510; Para 0069 and Figure 1), the respective voxel coordinates co-registered to a standardized space [temporary atlas] (Figure 10, Element 570) based on a set of landmarks [aligned, with the existing node structure of the atlas] (Para 0064) and
determining a probability that the subject’s signal is an element based on the scored subject’s signals (Figure 9B, Element 430) in order to detected abnormal tissue using a statistical approach. (Para 0089).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Spano to include the teachings of Dale in order to detected abnormal tissue using a statistical approach (Para 0089).
Examiner’s Note:  Spano discloses BOLD MR CVR mapping using a precise prospectively targeted CO2 stimulus was technically feasible and safe (Purpose, Page 592).  The obvious advancement of this disclosure is to implement this approach using well-known and understood clinical studies and analysis; such clinical studies are provided by Dale and Miro.
Spano and Dale fail to specifically teach control groups and test subject.  Dale teaches “control group” by the nature of making the atlas (Figure 10, Element 300).  
However, Miro teaches obtaining a test subject’s data (Figure 2C, Element 212) and align the test subject’s data with the database data (Figure 2C, Element 211) to obtain an analyzed quantity (Figure 2C, Element 216; Figure 6A-B and Para 0075) in order to compare the normal brains with the abnormal brains for diagnosing and monitoring drug therapy (Para 0075).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Spano and Dale to include the teachings of Miro in order to compare the normal brains with the abnormal brains for diagnosing and monitoring drug therapy (Para 0075)
Claim 79:  Spano teaches wherein each vascular response signal is quantifiable from a surrogate measure of blood flow (Materials and Methods, Page 594).
Claim 80:  Spano fails to teach using regions of interest.  Dale teaches wherein the co-registered voxel coordinates are full brain voxel coordinates defining a set of potential regions of interest (Para 0066 and Figure 1) in order to process only a portion of the voxel to reduce processing (Para 0066).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Spano to include the teachings of Dale in order to process only a portion of the voxel to reduce processing (Para 0066).
Claim 81:  Spano teaches wherein the at least one change in the subject’s arterial pressure of carbon dioxide is a vasodilatory stimulus (Purpose, Page 592).  Miro teaches control and test subjects (Figure 2C, Element 216; Figure 6A-B and Para 0075) in order to compare the normal brains with the abnormal brains for diagnosing and monitoring drug therapy (Para 0075).
Claim 82:  Spano teaches wherein the vasodilatory stimulus is at least one targeted increase in the subject’s end tidal partial pressure of carbon dioxide from a steady state baseline value or previously targeted arterial partial pressure of carbon dioxide (Materials and Methods, Page 593-594).
Claim 83:  Spano teaches wherein the subject’s vascular response is a cerebrovascular response (CVR), wherein the surrogate measure of blood flow is a change in a blood oxygen level dependent magnetic resonance imaging (∆S) to a targeted increase in the subject's end tidal PCO2 (PetCO2) wherein (CVR = ∆S / ∆PetCO2) [CVR was defined as the percentage change in BOLD MR signal per millimeter of mercury change in PetcO2] (Materials and Methods, Page 594).
Spano and Dale fail to specifically teach test subject.  Miro teaches wherein the test subject (Para 0075 and Figure 6A-6B) in order to compare the normal brains with the abnormal brains for diagnosing and monitoring drug therapy (Para 0075)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Spano and Dale to include the teachings of Miro in order to compare the normal brains with the abnormal brains for diagnosing and monitoring drug therapy (Para 0075)
Claim 84:  Spano and Dale fail to specifically teach control groups and test subject.  Miro teaches wherein the group of control subjects are selected on the basis that they report being free of neurological disease [normal brains] (Para 0075).
Claim 85:  Spano and Dale fail to specifically teach control groups and test subject.  Miro teaches wherein the group of control subjects are selected to provide control data for selected parameters of the test subject (Para 0075 and Figure 6A-6B).
Claim 86:  Spano and Dale fail to specifically teach control groups and test subject.  Miro teaches wherein the selected parameters include medical condition [abnormality] (Para 0075).
Claim 87:  Spano teaches wherein the surrogate measure of blood flow are is a high temporal resolution measure of amplitude change in blood flow, expressed as a time contact of a change in blood flow [CVR was defined as the percentage change in BOLD MR signal per millimeter of mercury change in PetcO2] (Materials and Methods, Page 594).
Claim 88:  Spano teaches vascular responses (Purpose, Page 592).  Spano fails to teach probability.  Dale teaches wherein computing a set of statistical values comprises computing, for individual voxels, a mean and variance of the signals (Figure 9B).  While Dale fails to specifically teach computing a standard deviation, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as the square root of the variance is understood to be the standard deviation1.
Claim 89:  Spano fails to teach scoring.  However, Dale teaches further comprising scoring the subject’s signals relative to the respective means and variance per corresponding voxel, as z values (Figure 9B and Para 0053-0055).  Spano and Dale fail to specifically teach control groups and test subject.  Miro teaches control and test subjects (Figure 2C, Element 216; Figure 6A-B and Para 0075).  While Dale fails to specifically teach computing a standard deviation, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as the square root of the variance is understood to be the standard deviation.
Examiner’s Note:  Even though Dale does not use the term, z values, the values calculate by Dale read on the claims.
Claim 90:  Spano teaches further comprising color-coding the values and mapping the color-coded values back onto an anatomical representation of the standardized space to produce a z map [The CVR value for each voxel was then color coded and mapped to the corresponding location on the coregistered T1-weighted anatomic images] (Materials and Methods, Page 594).  Dale teaches the claimed z values (Figure 9B and Para 0053-0055).
Examiner’s Note:  Even though Spano does not use the term, z map, the map created by Spano read on the claims.
Claim 91:  Spano teaches mapping subject vascular response signals onto an anatomical representation to generate a map of the response to the vasoactive stimulus (Materials and Methods, Page 594).  Spano fails to standardized space and probability.  However, Dale teaches further comprising mapping the scored subject’s signals onto an anatomical representation of the standardized space to generate a statistical map of the subject’s signals (Figure 10 and Figure 9A&B).  Dale teaches depicting, on a voxel by voxel basis, the probability that the subject’s vascular response is an element on the statistical map (Para 0089 and Figure 9A&B).  Dale teaches using the map to detect abnormalities (Para 0089).

Claim(s) 92-96 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spano et al. (Radiology; Volume 266: Number 2; February 2013); Dale et al. (U.S. Patent Application 2003/0139659 A1) and Mori et al. (U.S. Patent Application 2010/0244834 A1) and further in view of Kassner et al. (Kassner et al. "Blood-Oxygen Level Dependent MRI Measures of Cerebrovascular Reactivity Using a Controlled Respiratory Challenge: Reproducibility and Gender Differences".  Journal of Magnetic Resonance Imaging 31:298-304 (2010) pp 298-304; enclosed prior).
Claim 92:  Spano teaches re-testing [second increase] each subject at least once after an interval at each arterial partial pressure of carbon dioxide to obtain a second set of vascular response signals representing at least one additional measurement of each subject’s retest vascular response per voxel [The first increase was for 45 seconds, followed by a return to baseline for 90 seconds, and the second increase was for 130 seconds, followed by a return to baseline] (Materials and Methods, Page 593).
Spano fails to teach computing the difference between the values.  However, Kassner teaches computing a value representing a difference between the respective vascular response and control re-test vascular response per voxel and per subject (Data Analysis, Page 300 and Table 1) in order to reduce variability in the vasoactive stimulus procedure and improve the quality of CVR imaging (Page 299).  Krassner teaches obtaining a re-test subject vascular response signals representing the subject’s re-test vascular response (Data Analysis, Page 300).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Spano to include the teachings of Krassner in order to reduce variability in the vasoactive stimulus procedure and improve the quality of CVR imaging (Page 299).
Spano and Krassner fail to teach a set of statistical values and scoring.  However, Dale teaches wherein computing a set of statistical values of the signals comprises computing statistical values (Para 0054-0055 and Figure 9B) in order to detected abnormal tissue using a statistical approach (Para 0089).  Dale teaches scoring a difference between the subject’s signal and the other subject’s signals for respective voxels relative to the set of statistical values per corresponding voxel (Figure 9B, Element 410 & 420 and Para 0053-0055).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Spano and Krassner to include the teachings of Dale in order to detected abnormal tissue using a statistical approach (Para 0089).
Spano, Krassner and Dale fail to specifically teach control groups and test subjects.  Dale teaches “control group” by the nature of making the atlas (Figure 10, Element 300).  
However, Miro teaches obtaining a test subject’s data (Figure 2C, Element 212) and align the test subject’s data with the database data (Figure 2C, Element 211) to obtain an analyzed quantity (Figure 2C, Element 216; Figure 6A-B and Para 0075) in order to compare the normal brains with the abnormal brains for diagnosing and monitoring drug therapy (Para 0075).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Spano, Krassner and Dale to include the teachings of Miro in order to compare the normal brains with the abnormal brains for diagnosing and monitoring drug therapy (Para 0075)
Claim 93-95:  Spano teaches a vascular response (Purpose, Para 592).  Spano and Krassner fail to teach a set of statistical values.  However, Dale teaches wherein at least one value representing the set of statistical values in the vascular response per voxel includes a voxel mean and voxel variance (Figure 9B).  While Dale fails to specifically teach computing a standard deviation, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as the square root of the variance is understood to be the standard deviation.  However, Dale teaches wherein computing a set of statistical values of the signals comprises computing statistical values (Para 0054-0055 and Figure 9B) in order to detected abnormal tissue using a statistical approach (Para 0089).  Dale teaches scoring a difference between the subject’s signal and the other subject’s signals for respective voxels relative to the set of statistical values per corresponding voxel (Figure 9B, Element 410 & 420 and Para 0053-0055).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Spano and Krassner to include the teachings of Dale in order to detected abnormal tissue using a statistical approach (Para 0089).
Spano fails to teach computing the difference between the values.  However, Kassner teaches computing a value representing a difference between the respective vascular response and control re-test vascular response per voxel and per subject (Data Analysis, Page 300 and Table 1) in order to reduce variability in the vasoactive stimulus procedure and improve the quality of CVR imaging (Page 299).  Krassner teaches obtaining a re-test subject vascular response signals representing the subject’s re-test vascular response (Data Analysis, Page 300).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Spano to include the teachings of Krassner in order to reduce variability in the vasoactive stimulus procedure and improve the quality of CVR imaging (Page 299).
Claim 96:  Spano teaches further comprising color-coding the values and mapping the color-coded values back onto an anatomical representation of the standardized space to produce a z map [The CVR value for each voxel was then color coded and mapped to the corresponding location on the coregistered T1-weighted anatomic images] (Materials and Methods, Page 594).  
Spano and Krassner fail to teach a set of statistical values and scoring.  However, Dale teaches the claimed z values (Figure 9B and Para 0053-0055) in order to detected abnormal tissue using a statistical approach (Para 0089).  Dale teaches scoring a difference between the subject’s signal and the other subject’s signals for respective voxels relative to the set of statistical values per corresponding voxel (Figure 9B, Element 410 & 420 and Para 0053-0055).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Spano and Krassner to include the teachings of Dale in order to detected abnormal tissue using a statistical approach (Para 0089).
Examiner’s Note:  Even though Spano does not use the term, z map, the map created by Spano read on the claims.

Response to Arguments
Applicant’s arguments, see Page 7, filed 10/23/2020, with respect to the rejections under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejections under 35 U.S.C. 112(b) of the claims has been withdrawn. 
Applicant's arguments filed 10/23/2020 have been fully considered but they are not persuasive. The Applicant submitted arguments that Dale would not be obvious to one of ordinary skill in the art to combine the teachings of Spano and Dale as Dale is for the statistical analysis of static image data and Spano is directed to dynamic values over time.  The Examiner disagrees with the assessment that Spano and Dale are not obvious.  When considering the rejection in its entirety, Miro teaches the understanding of one of ordinary skill in the art before the effective filing date.  Miro teaches BOLD imaging (Spano) with probabilistic maps (Dale) (Para 0072 & 0075).  The Examiner contends that one of ordinary skill in the art would understand how to apply the statistical analysis from a static statistical analysis to one including a common parameter (time).  
The Applicant further argued that Dale teaches calculating variance and mean among a group of individuals and not how the mean and variance are compared to the individual.  However, Dale teaches, “The atlas is built from one or more subject data sets 510, 512, 514” (Para 0057) and “if the atlas 300 is to only have data pertaining to a single subject” may then be used as the atlas 300.  Further Dale teaches, “if additional subjects are to be added, the method 500 continues with the subject data set 512 of a second subject, and, optionally subject data sets 514 of additional subjects. Correction of distortion, step 530, and extraction of statistical data 540 is conducted as in relation to the first subject data set 510”.  As Dale teaches the mean and variance (statistical data) is conducted in relation to the first individual which was used to create the atlas pertaining to a single subject.
The Applicant submitted arguments that Dale does not teaches z score.  The Examiner did not find the term z score within the claim language.  The Examiner does note the term z values is used in the claims.  In response to the Applicant’s arguments, the Examiner will assume the Applicant is referring to z values.  The Examiner in the rejection above directly addressed the z values.  For example: 
Dale teaches further comprising scoring the subject’s signals relative to the respective means and variance per corresponding voxel, as z values (Figure 9B and Para 0053-0055).  
Examiner’s Note:  Even though Dale does not use the term, z values, the values calculate by Dale read on the claims.
The Examiner noted that although the term z values was not used specifically in Dale, the values calculate by Dale read on the claims.  If the Applicant believes otherwise then the Applicant will have to expand upon how the values calculated by Dale are in fact not z values.  Assuming that is what z values is what the Applicant meant by z scoring.
The arguments are found to be unconvincing.  The rejection is deemed proper and is hereby maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE C BOR whose telephone number is (571)272-2947.  The examiner can normally be reached on Mon - Fri 10:30 - 6:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571)272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HB/
Examiner, Art Unit 3793                                                                                                                                                                                             /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
    

    
        1 https://mathworld.wolfram.com/Variance.html